                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-50-FDW

CHRISTOPHER LEE MICHELSON,                )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
VAN DUNCAN, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s “Notice to Voluntarily Dismiss his

Claims Against Defendant Mike Lamb.” (Doc. No. 154).

       The pro se incarcerated Plaintiff filed this civil rights actions pursuant to 42 U.S.C. § 1983

with regards to incidents that allegedly occurred at the Lanesboro Correctional Institution. The

Amended Complaint, (Doc. No. 15), passed initial review on claims against an FBI agent and

Asheville Police Department Detective and Sergeant on claims that they failed to protect Plaintiff

after he provided assistance on an investigation, resulting in Plaintiff’s assault by another inmate.

(Doc. No. 20). After a Motion to Dismiss and Plaintiff’s withdrawal of some claims, the case

remains pending against Detective Stephen Coon and Sergeant Mike Lamb. Trial is set for the

term commencing November 4, 2019. (Doc. No. 152).

       Plaintiff has now filed this Notice seeking to voluntarily dismiss the claims against

Defendant Lamb. The Court construes the Notice as a Motion for Voluntary Dismissal of the action

against Defendant Lamb without prejudice pursuant to Rule 41(a)(2). Defendants may, within

twenty (20) days of this Order, respond to Plaintiff’s Motion seeking voluntary dismissal of the

claims against Defendant Lamb without prejudice.

                                                 1
         IT IS THEREFORE ORDERED that Plaintiff’s Notice, (Doc. No. 154), is construed as

a Motion for Voluntary Dismissal of the action against Defendant Lamb without prejudice

pursuant to Rule 41(a)(2), to which Defendants may respond within twenty (20) days of this

Order.


                                         Signed: June 20, 2019




                                              2
